IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


PARADISE HILLS, L.L.C.,                : No. 181 WAL 2016
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
            v.                         :
                                       :
                                       :
SUNOCO PIPELINE, L.P.,                 :
                                       :
                    Respondent         :


                                   ORDER



PER CURIAM

      AND NOW, this 13th day of September, 2016, the Petition for Allowance of

Appeal is DENIED.